DILLO'N, J.
(dissenting). With the exception of the intervention of the Market. State Bank of Minneapolis, this is the identical case decided by this court in Rotzien v. Merchants’ Loan & Trust Co., 41 S. D. 216, 170 N. W. 128, and a statement of the facts of the case may be there found. In the former opinion it was held that no partnership existed and that the trial court should have directed the jury to find for the plaintiff for the value of plaintiff’s interest in the property sold. The evidence in the instant case with reference to the partnership is substantially the same as in the former case. In the former case the defendant there was the agent and trustee of the intervening defendant nere, and therefore the decision in that case upon the same facts must be held to be the law of the case.
In its counterclaim, intervening defendant prays judgment against plaintiff in the sum of $1,800 on the two notes, one of *398'$800 and- one' of $1,000, signed by Fienup and plaintiff at the meeting held in Minneapolis. However, the evidence clearly shows that these two notes were surrendered at a subsequent meeting held in Rapid City at which time the following agreement was entered into-: The purchase price of the horses was $3,900:
Mechtle note and mortgage........,..$1,100.00
Rotzien claim against Bond .......... 1,300.00
Fienup note ......................... 5,39.00
Fienup note ...........’................ 800.00
Credits allowed by' C'ahaley .......... iói.op
$3,900.00
In view of this settlement at which Bond, acting agent of intervening defendant, was present, I do not think that the two notes of $800 and $1,000 respectively, can be held to be outstanding, but should be held to have been surrendered, and I think the judgment of the lower court should be reversed, with instructions to enter judgment for plaintiff for the value or plaintiff’s interest in the property sold, after the Mlechtle note and mortgage oí $1,100 has been satisfied.